Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims # 21-36, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Herrington et al., (U.S. Patent No. U.S. 11,049,822), hereinafter referred to as " Herrington ". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #21 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #21 of the instant application.
Claim #22 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 and 6 of U.S. Patent No. 11,049,822, which discloses, with respect to claim #1, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley and with respect to claim #6, wherein the one or more connections are in contact with the capsule. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1 and 6, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #22 of the instant application.
Claim #23 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #5 of U.S. Patent No. 11,049,822, which discloses, wherein the capsule is adhesively attached to one or more surfaces of the chip. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #5, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #23 of the instant application.
Claim #24 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #8 and 10 of U.S. Patent No. 11,049,822, which discloses, with respect to claim #8, wherein the capsule contains an adhesive comprising a stain and with respect to claim #10, wherein the adhesive is flowable at a temperature of less than about 300° F. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #24, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #8 and 10 of the instant application.
Claim #25 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #12 of U.S. Patent No. 11,049,822, which discloses, wherein the adhesive comprises a viscosity modifying agent. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #12, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #25 of the instant application.
Claim #26 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a  chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #26 of the instant application. The Examiner notes that the phrase ‘saw tooth’ is not explicitly stated within the sited locations. However, as shown in the stated prior art and present specification, an area of ‘peaks and valleys’ is as a description used to define the ‘saw tooth milling’ results that is performed. The Examiner further notes that no other process is connected to the phrase ‘peaks and valleys’ other than the ‘saw tooth milling’ method is shown in either the present application or the prior art used in the rejection. For these reasons, the Examiner takes the position that they are equivalent and that a nonstatutory obviousness-type double patenting rejection is proper. 
Claim #27 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #27 of the instant application.

Claim #28 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 and 7 of U.S. Patent No. 11,049,822, which discloses, with respect to claim #1, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley and with respect to claim #7,  wherein the capsule contains a corrosive liquid. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1 and 7, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #28 of the instant application.
Claim #29 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #4 of U.S. Patent No. 11,049,822, which discloses, wherein the capsule contains a non-metallic fluid. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #4, of U.S. Patent No. 11,049,822, produces the same semiconductor method as that in claim #29 of the instant application.
Claim #30 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #3 of U.S. Patent No. 11,049,822, which discloses, wherein the capsule contains an invisible staining fluid that becomes visible under ultraviolet light. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #3, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #30 of the instant application.
Claim #31 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #3 of U.S. Patent No. 11,049,822, which discloses, wherein the capsule contains an invisible staining fluid that becomes visible under ultraviolet light. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #3, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #31 of the instant application.
Claim #32 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #32 of the instant application.
Claim #33 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the wherein the nickel layer includes nickel and phosphorous. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #33 of the instant application.
Claim #34 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #34 of the instant application.

Claim #35 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #35 of the instant application.
Claim #36 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #36 of the instant application. The Examiner notes that the phrase ‘saw tooth’ is not explicitly stated within the sited locations. However, as shown in the stated prior art and present specification, an area of ‘peaks and valleys’ is as a description used to define the ‘saw tooth milling’ results that is performed. The Examiner further notes that no other process is connected to the phrase ‘peaks and valleys’ other than the ‘saw tooth milling’ method is shown in either the present application or the prior art used in the rejection. For these reasons, the Examiner takes the position that they are equivalent and that a nonstatutory obviousness-type double patenting rejection is proper.
Claim #38 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #15 of U.S. Patent No. 11,049,822, which discloses, wherein the capsule contains a fluid comprising a dispersal agent. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #15, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #38 of the instant application.
Claim #39 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #16 of U.S. Patent No. 11,049,822, which discloses, wherein the capsule contains a fluid comprising a solvent that evaporates when exposed to air. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #16, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #39 of the instant application.
Claim #40 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 11,049,822, which discloses, a chip fraud prevention system, comprising: a device including a chip, the chip at least partially encompassed in a chip pocket, wherein: one or more connections are communicatively coupled to one or more surfaces of the chip, and the chip pocket comprises a peak and a valley; and a capsule at least partially encompassed in the chip pocket, wherein: the capsule comprises a membrane, and the capsule is shaped to accommodate the peak and the valley. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 11,049,822, produces the same semiconductor structure as that in claim #40 of the instant application.

// 
Allowable Subject Matter
Claim #37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim #37 
The capsule comprises a membrane containing a fluid, and the membrane is configured to leak the fluid when perforated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
08/24/2022

	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815